United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 13-5281                                                September Term, 2013
                                                                      1:13-cv-01033-KBJ
                                                     Filed On: April 4, 2014
American Meat Institute, et al.,

              Appellants

       v.

United States Department of Agriculture, et al.,

              Appellees

       BEFORE:       Garland, Chief Judge, and Henderson, Rogers, Tatel, Brown,
                     Griffith, Kavanaugh, Srinivasan, Millett, Pillard, and Wilkins,
                     Circuit Judges

                                        ORDER

       The panel in this case having suggested that the case be reheard en banc, see
American Meat Institute v. Dep’t of Agriculture, No. 13-5281, Slip Op. at 14, n.1 (D.C.
Cir. Mar. 28, 2014), a vote was taken and a majority of the judges eligible to participate
voted to rehear the case en banc. In light of the foregoing, it is

       ORDERED that this case will be reheard by the court sitting en banc. It is

       FURTHER ORDERED that the judgment filed March 28, 2014, be vacated. It is

       FURTHER ORDERED that oral argument before the en banc court be heard at
9:30 a.m. on Monday, May 19, 2014. It is

        FURTHER ORDERED that, by 4:00 p.m. on April 18, 2014, the parties and amici
refile each brief and the appendix initially filed in this case. It is

       FURTHER ORDERED that, by 4:00 p.m. on April 21, 2014, the parties file
simultaneous supplemental briefs, not to exceed 7,500 words each, addressing the
following issue:

       Whether, under the First Amendment, judicial review of mandatory disclosure of
"purely factual and uncontroversial" commercial information, compelled for reasons
other than preventing deception, can properly proceed under Zauderer v. Office of
Disciplinary Counsel, 471 U.S. 626, 651 (1985), or whether such compelled disclosure
is subject to review under Central Hudson Gas & Electric v. PSC of New York, 447 U.S.
56 (1980).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 13-5281                                                September Term, 2013



      In addition to the electronic filing, 30 paper copies of each of the briefs,
supplemental briefs, and appendix must be hand-delivered to the court by the time and
date due.

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
The briefs, supplemental briefs, and appendix must contain the date that the case is
scheduled for oral argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

       A separate order will issue regarding allocation of oral argument time.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2